DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 12-13, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Handlin, JR. et al. (US 2005/0197464) in view of Bensason et al. (US 2009/0156727).  
	Regarding claims 1, 6, and 17, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene styrene or a selectively hydrogenated controlled distribution styrene-diene/styrene-styrene [0012-0018], a polypropylene/alpha olefin copolymer or a propylene homopolymer [0040], a polyolefin (co)polymer different than the polypropylene/alpha olefin copolymer or polypropylene homopolymer [0042], a polystyrene (co)polymer [0043], and softener ([0036] and [0041]), wherein the high flow styrenic block copolymer is present in an amount greater than 50 In re Malagari, 182 USPQ 549.   Handlin, Jr. fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iii a,b,c, and amount of, ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Handlin, Jr. fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  

	It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr’s fiber to additionally comprise of a detackiflier coating or slip coating layer of silicone oils over the fiber, as suggested by Bensason, in order to reduced coefficient of friction of the fibers (Title).  
Furthermore, the prior art of record discloses that the detackifier or slip coating layer is present on an outer surface of the fiber as presently claimed, however, fails to disclose that it is formed discontinuously after a first stretching of the fiber.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize structure of the fabric since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed structure is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the placement of the detackifier or slip coating layer on the fiber and be discontinuously on the fiber dependent upon the degree of reduced stickiness between other fibers is needed.   
	Regarding claim 5, Handlin, Jr. discloses the MW of the high flow styrenic block copolymer as presently claimed [0010-0011].  It would have been obvious to one of ordinary skill in the art before the effective file of the claimed invention to have selected the overlapping In re Malagari, 182 USPQ 549.
Regarding claim 12, Handlin, Jr. discloses a mixture of elastomeric materials, which thereby reads upon a fiber includes two or more elastomeric materials in direct contact with one of the elastomeric materials comprising the high flow styrene block copolymer ([0015-0018] and [0042]).
Regarding claim 13, Handlin, Jr discloses that the fiber can be extruded into shapes [0034], however, fails to explicitly disclose that the fiber has a lobe structure.  However, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 24, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene styrene or a selectively hydrogenated controlled distribution styrene-diene/styrene-styrene [0012-0018], a polypropylene/alpha olefin copolymer [0040], and a polypropylene homopolymer [0042], wherein the high flow styrenic block copolymer is present in an amount greater than 50 wt.% based on the total weight of polymer present in the composition [0012], wherein the high flow styrenic block copolymer has a melt flow rate greater than 40 g/10 min at 230C under 2.16 kg mass according to ASTM 21238.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have In re Malagari, 182 USPQ 549.  Handlin, Jr. further discloses that the high flow styrenic block copolymer has an ODT temperature of less than 250ºC [0036], however, fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Handlin, Jr fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  
	Bensason discloses a fiber comprising hydrogenated styrene block copolymers comprising a detackiflier coating or slip coating layer of silicone oils [0026].
	It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr’s fiber to additionally comprise of a detackiflier coating or slip coating layer of silicone oils over the fiber, as suggested by Bensason, in order to reduced coefficient of friction of the fibers (Title).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Handlin, JR. et al. (US 2005/0197464) in view of Bensason et al. (US 2009/0156727) as applied to claim 1, and further in view of Flood et al. (US 2005/0196612).
Handlin, Jr discloses that the fiber can be used in a variety of applications [0046-0061], as well as that it is known in the art to be used in a nonwoven fabric [0005], however, Handlin fails to explicitly disclose a second fiber of polyester in contact with the claimed fiber as presently claimed.
Flood discloses a high flow styrenic block copolymer fiber in contact with a second fiber of polyester to produce a nonwoven fabric ([0069] and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr.’s fiber to be in contact with a polyester fiber, since Flood discloses that it is known in the fabric art to produce a fabric using polyester fiber along with a high flow styrenic block copolymer fiber.  

Claims 1, 5-6, 12-13, 16-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Handlin, JR. et al. (US 2005/0197464) in view of Yilgör et al. (Polysiloxane Containing Copolymers: A Survey of Recent Developments).
Regarding claims 1, 6, 17, 19-20, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene styrene or a selectively hydrogenated controlled distribution styrene-diene/styrene-styrene [0012-0018], a polypropylene/alpha olefin copolymer or a propylene In re Malagari, 182 USPQ 549. [0036].   Handlin, Jr. fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iii a,b,c, and amount of and ODT and overlapping MFR range of i) and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 
	Handlin, Jr. fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  
Yilgör discloses a fiber comprising a detackflier coating or slip coating layer of polysiloxane, polyolefin, and styrenic block copolymer.
It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr.’s fiber to comprise of a detackflier coating or slip coating layer of the materials as claimed, as suggested by Yilgör, in order to obtain a protective coating over the fiber that would reduce friction and wear (Conclusion).
Furthermore, the prior art of record discloses that the detackifier or slip coating layer is present on an outer surface of the fiber as presently claimed, however, fails to disclose that it is formed discontinuously after a first stretching of the fiber.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize structure of the fabric since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed structure is critical and has unexpected results.  In the present invention, one would 
	Regarding claim 5, Handlin, Jr. discloses the MW of the high flow styrenic block copolymer as presently claimed [0010-0011].  It would have been obvious to one of ordinary skill in the art before the effective file of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 12, Handlin, Jr. discloses a mixture of elastomeric materials, which thereby reads upon a fiber includes two or more elastomeric materials in direct contact with one of the elastomeric materials comprising the high flow styrene block copolymer ([0015-0018] and [0042]).
Regarding claim 13, Handlin, Jr discloses that the fiber can be extruded into shapes [0034], however, fails to explicitly disclose that the fiber has a lobe structure.  However, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 22, please refer to claims 3-6.
Regarding claim 24, Handlin, Jr. discloses a fiber comprising a monofilament construction and a multi-filament construction of monofilament of identical composition that are in physical contact at least one location or are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene In re Malagari, 182 USPQ 549.  Handlin, Jr. further discloses that the high flow styrenic block copolymer has an ODT temperature of less than 250ºC [0036], however, fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

Yilgör discloses a fiber comprising a detackflier coating or slip coating layer of polysiloxane, polyolefin, and styrenic block copolymer.
It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr.’s fiber to comprise of a detackflier coating or slip coating layer of the materials as claimed, as suggested by Yilgör, in order to obtain a protective coating over the fiber that would reduce friction and wear (Conclusion).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Handlin, JR. et al. (US 2005/0197464) in view of Yilgör et al. (Polysiloxane Containing Copolymers: A Survey of Recent Developments) as applied to claim 1, and further in view of Flood et al. (US 2005/0196612).
Handlin, Jr discloses that the fiber can be used in a variety of applications [0046-0061], as well as that it is known in the art to be used in a nonwoven fabric [0005], however, Handlin fails to explicitly disclose a second fiber of polyester in contact with the claimed fiber as presently claimed.
Flood discloses a high flow styrenic block copolymer fiber in contact with a second fiber of polyester to produce a nonwoven fabric ([0069] and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr.’s fiber to be in contact with a polyester fiber, since Flood discloses that it is known in the fabric art to produce a fabric using polyester fiber along with a high flow styrenic block copolymer fiber.  

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive in regards to Claims 1 and 24 over Handlin, JR. et al. (US 2005/0197464) in view of Bensason et al. (US 2009/0156727) and claims 1, 19, and 24 over Handlin, JR. et al. (US 2005/0197464) in view of Yilgör et al. (Polysiloxane Containing Copolymers: A Survey of Recent Developments).  Applicant’s arguments directed to claim 19 over Handlin, JR et al. in view of Benason et al. have been fully considered and are persuasive.  Per claim 19, the rejection of Handlin, JR in view of Benason has been withdrawn.   
Applicant argues that Handlin, Jr fails to disclose a fiber of multi-filament construction of monofilaments of identical composition that are at least partially bonded to each other.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Handlin, Jr discloses that the plurality of fibers are formed by different type of molding [0012] and extrusion [0062].  One of ordinary skill in the art would immediate envisage that the method of making will result having the monofilament be at least partially bonded to each other absent of evidence to the contrary.  
Further, the examiner likes to notes that the instant specification does not defined what is meant by “partially bonded” but points to an example of a partially bonded fiber in Figure 3.  identical composition that are at least partially bonded to each other and Figure 3 depicting a partially bonded fiber, this actually results in a monofilament construction (emphasis added).  Thus, the examiner contends that Handlin, Jr discloses the claimed fiber structure absent of evidence of structurally different product.
Applicant argues that Handlin, Jr fails to disclose the melt flow rate of the high flow styrenic block copolymer being greater than 100 g/10 min at 230ºC under 2.16 kg mass according to ASTM D1238.  This is because applicant argues that Handlin suggests much lower melt flow rates, having minimums of 12, 20, 40 and maximum melt flow rates of 92 and 85 as measured according to the same standard in claim 1.  The examiner respectfully disagrees.  Although Handlin discloses an embodiment having a MFR of about 12-92 and about 40-85, Handlin, Jr does not impose any generalized limit of the MFR of the high flow styrenic block copolymer.  Handlin, Jr discloses that in another embodiment the high flow styrenic block copolymer can be greater than or equal to 40 ([0037], emphasis added).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Applicant has not provided the criticality of the claimed MFR range of greater than 100 g/10 min.
Applicant argues that Handlin, Jr, primary reference, does not teach the same structure and properties of the composition claimed, and argues that a further inventive step would need to be taken in order to modify Handlin’s composition to produce a fiber from a compositions having both of the conditions a) the high flow styrenic block copolymer having an ODT claimed i, ii, iii a,b,c, and amount of, ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Furthermore, the prior art of record discloses that the detackifier or slip coating layer is present on an outer surface of the fiber as presently claimed, however, fails to disclose that it is formed discontinuously after a first stretching of the fiber.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize structure of the fabric since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, after a first stretching of the fiber.  Given that the claim language does not disclose the degree of stretching and therefore the physical structure of the discontinuous slip coating layer, any length of stretching will contribute a microscopic level of discontinuous slip coating layer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Linda Chau
/L.N.C/Examiner, Art Unit 1785            

/Holly Rickman/Primary Examiner, Art Unit 1785